DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) still pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “one or more water ports”, and the claim also recites an inlet port and an outlet port which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, refers back to itself, or (b) a required feature of the claims.
Claims 9-12, 15, 16 are rejected for their incorporation of the above through their dependency of claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritze (US Patent No. 6,360,764).
Re: Claim 1, Fritze discloses the claimed invention including a water filter comprising: a filter housing (402) having a first end and a second end and defining a cavity therein; a filtration material (412) disposed within the cavity and arranged therein for filtering water (Depicted in Fig. 6, Col. 3, lines 35-42, filtration media); 
at least one port shield (404) having a first end and a second opposite end, wherein the first end of the at least one port shield is connected to the first end of the filter housing; 
a connector part (404) connected to a second end of the port shield opposite the first end of the port shield; and 
a pair of water ports (98, 100) at least partially extending between the connector part through the port shield and towards the filter housing such that at least a portion of at least one of the pair of water ports extends into the cavity for feeding source water therein for filtering via the filtration material in operation (Depicted in Fig. 6, ports extend into cavity via the smaller diameter portions).
Re: Claim 2, Fritze discloses the claimed invention including the filtration media is enclosed solely within the filter housing (Depicted in Fig. 6, Col. 3, lines 35-42, filtration media).
Re: Claim 3, Fritze discloses the claimed invention including the connector part includes a pair of opposed ramps (40) connectable to a refrigerator filter part (307) (Depicted in Figs. 6).
Re: Claim 4, Fritze discloses the claimed invention including the opposed ramps (40) are disposed on opposite sides of the opening of the connector part (Depicted in Figs. 1 and 6).
Re: Claim 6, Fritze discloses the claimed invention including only a portion (110) of the pair of water ports extend into the filter housing (Depicted in Fig. 5-6, extends into filter housing).
Re: Claim 7, Fritze discloses the claimed invention including each of the pair of water ports includes a mating portion (86), and wherein the mating portion of each water port is disposed entirely between the connector part and the port shield and not the filter housing (Fig. 6 depicts the mating portion mated to external device).
Re: Claim 8, Fritze discloses the claimed invention including a water filter comprising:
a filter housing (402) having a filtration media (412) enclosed therein (Fig. 6, Col. 3, lines 35-42, casing with media therein);
at least one port shield (404) having a first end and a second end opposite the firs end, wherein the first end is connected the filter housing and adapted to at least partially enclose one or more water ports (98, 100) therebetween (Figs. 4 and 9);
a connector part (12) connected to the second end of the at least one port shield (Fig. 6);
an inlet port (24) configured for delivering water into the filter housing and positioned in the connector part such that the inlet port at least partially extends from the connector part through the port shield and towards the filter housing (Depicted in Fig. 6); and
an outlet port (26) configured for dispensing filtered water from the filter housing, wherein the outlet port is adjacent to the inlet port in the connector part and at least partially extends from the connector part through the port shield and towards the first end of the filter housing (Depicted in Fig. 6).
Re: Claim 9, Fritze discloses the claimed invention including the connector part includes a pair of opposed ramps (40, 42) disposed on opposite sides of the opening of the connector part (Depicted in Figs. 3, 6).
Re: Claim 10, Fritze discloses the claimed invention including the pair of opposed ramps (40, 42) are symmetrically disposed on opposite sides of the opening (Depicted in Figs. 3 and 6, disposed opposite).
Re: Claim 11, Fritze discloses the claimed invention including the filtration media is enclosed solely within the filter housing (Depicted in Fig. 6).
Re: Claim 12, Fritze discloses the claimed invention including portions of the inlet port and outlet port for connecting the inlet and outlet ports to a refrigerator filter part (300) are disposed solely between the opening of the connector part and port shield and not the filter housing (Figs. 1-3 depict the inlet and outlet port connecting to a refrigerator filter part).
Claim(s) 1, 2, 5-8, and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (US Patent No. 5,022,986). 
Re: Claim 1, Lang discloses the claimed invention including a water filter comprising: a filter housing (17) having a first end and a second end and defining a cavity therein; a filtration material (44) disposed within the cavity and arranged therein for filtering water (Fig. 4); 
at least one port shield (51) having a first end and a second opposite end, wherein the first end of the at least one port shield is connected to the first end of the filter housing; 
a connector part (16) connected to a second end of the port shield opposite the first end of the port shield (Fig. 8); and 
a pair of water ports (52, 54) at least partially extending between the connector part through the port shield and towards the filter housing such that at least a portion of at least one of the pair of water ports extends into the cavity for feeding source water therein for filtering via the filtration material in operation (Depicted in Fig. 4, ports extend into cavity).
Re: Claim 2 & 11, Lang discloses the claimed invention including the filtration media is enclosed solely within the filter housing (Depicted in Fig. 4).
Re: Claim 5, Lang discloses the claimed invention including the filtration material being made of a carbon filter rod (Fig. 4, Col. 6, lines 5-10, carbon rod).
Re: Claim 6, Lang discloses the claimed invention including only a portion (110) of the pair of water ports extend into the filter housing (Depicted in Fig. 4, extends into filter housing).
Re: Claim 7, Fritze discloses the claimed invention including each of the pair of water ports includes a mating portion (56, 57, 58, 59), and wherein the mating portion of each water port is disposed entirely between the connector part and the port shield and not the filter housing (Fig. 4 & 6 depicts the mating portion mated externally of filter housing).
Re: Claim 8, Lang discloses the claimed invention including a water filter comprising:
a filter housing (17) having a filtration media (44) enclosed therein (Fig. 6, Col. 3, lines 35-42, casing with media therein);
at least one port shield (51) having a first end and a second end opposite the firs end, wherein the first end is connected the filter housing and adapted to at least partially enclose one or more water ports (52) therebetween (Figs. 4);
a connector part (16) connected to the second end of the at least one port shield (Fig. 4);
an inlet port (52) configured for delivering water into the filter housing and positioned in the connector part such that the inlet port at least partially extends from the connector part through the port shield and towards the filter housing (Depicted in Fig. 4); and
an outlet port (54) configured for dispensing filtered water from the filter housing, wherein the outlet port is adjacent to the inlet port in the connector part and at least partially extends from the connector part through the port shield and towards the first end of the filter housing (Depicted in Fig. 4).
Re: Claim 12, Lang discloses the claimed invention including portions of the inlet port and outlet port for connecting the inlet and outlet ports to a refrigerator filter part (11, 13) are disposed solely between the opening of the connector part and port shield and not the filter housing (Figs. 1-4 depict the inlet and outlet port connecting to a refrigerator filter part).

Re: Claim 13, Lang discloses the claimed invention including a second port shield (53) disposed between the filter housing and connector part and adjacent a first port shield (51), wherein the second port shield is connected at a first end to the filter housing and at a second opposite end to the connector part (Depicted in Fig. 4).
Re: Claim 14, Lang discloses the claimed invention including each water port (52, 54) at least partially extends from the connector part through its own port shield and towards the filter housing (Depicted in Fig. 4).
Re: Claim 15, Lang discloses the claimed invention including a second port shield (53) disposed between the filter housing and connector part and adjacent a first port shield (51), wherein the second port shield is connected at a first end to the filter housing and at a second opposite end to the connector part (Depicted in Fig. 4). 
Re: Claim 16, Lang discloses the claimed invention including the inlet port (52) at least partially extends from the connector part through the first port shield (51) and towards the filter housing (17), and wherein the outlet port (54) at least partially extends from the connector part through the second port shield (53) and towards the filter housing (Depicted in Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muzik, Gale, Ye, Jenkins, and Koslow are cited disclosing claimed subject matter around the port shields for filter cartridges.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754